DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 KURT MARIN, MAURICE SYMONETTE and MICHAEL ALBERTINE,
                       Appellants,

                                   v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
 TRUSTEE FOR IMPAC REAL ESTATE ASSET TRUST SERIES 2006-
  SDI, ERRON REID, JOSIE BELORME a/k/a JOSIA S. BELORME,
ETCHIKA M. PIERRE a/k/a ETCHIKA PIERRE, STATE OF FLORIDA,
         DEPARTMENT OF REVENUE, and KEYBANK N.A.,
                          Appellees.

                             No. 4D17-0277

                          [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE13014193.

  Kurt Marin and Maurice Symonette, Miami, pro se.

   William D. Mueller, Elliot B. Kula and W. Aaron Daniel of Kula &
Associates, P.A., Miami, for appellee Deutsche Bank National Trust
Company, as Indenture Trustee for IMPAC Real Estate Asset Trust Series
2006-SDI.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.